United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1110
                        ___________________________

              Jesus Trevino, also known as Adalid Montiel-Figueroa

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Benton County, Arkansas; Corey Coggin, Investigator, Benton County Sheriff's
   Office, sued in both official and individual capacities; Deputy Travis Newell,
 Investigator, Benton County Sheriff's Office, sued in both official and individual
capacities; Nathan Atchinson, Investigator, Benton County Sheriff's Office, sued in
  both official and individual capacities; Sheyla Fernandez, Investigator, Benton
   County Sheriff's Department, sued in both official and individual capacities

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: October 6, 2014
                              Filed: October 8, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
       Jesus Trevino appeals the district court’s1 adverse grant of summary grant in his
42 U.S.C. § 1983 action, arising from his arrest, detention, and prosecution in
Arkansas state court. Trevino also appeals the denial of his motion requesting that the
district court provide a certification in support of his application for a “U Visa.”

       After careful de novo review, we conclude that the grant of summary judgment
was proper. See Borgman v. Kedley, 646 F.3d 518, 522 (8th Cir. 2011) (grant of
summary judgment is reviewed de novo). In particular, we find that, contrary to
Trevino’s arguments on appeal, defendants’ affidavits were properly considered by
the district court, see United States v. Brooks, 645 F.3d 971, 977 (8th Cir. 2011)
(out-of-court statements offered to explain propriety of police investigation are not
hearsay); Aucutt v. Six Flags Over Mid-Am., Inc., 85 F.3d 1311, 1317-18 (8th Cir.
1996) (affidavit recounting reason for decision made by affiant was based on personal
knowledge); and that the undisputed evidence showed that there was at least arguable
probable cause to arrest Trevino, entitling defendants to qualified immunity, see
Borgman, 646 F.3d at 522-23 (probable cause for warrantless arrest exists when
totality of circumstances are sufficient to lead reasonable person to believe that
defendant has committed or is committing offense; arguable probable cause exists
where officer mistakenly arrests suspect, if mistake is objectively reasonable). We
also conclude that the district court properly disposed of Trevino’s claims for unlawful
stop, search, and seizure, false imprisonment, and malicious prosecution. See United
States v. Frasher, 632 F.3d 450, 453-54 (8th Cir. 2011) (minor traffic violation
provides probable cause for stop; inventory searches are well-defined exception to
warrant requirement of Fourth Amendment); Kurtz v. City of Shrewsbury, 245 F.3d
753, 758 (8th Cir. 2001) (malicious prosecution claim is not itself actionable under §
1983); Anderson v. Franklin Cnty., Missouri, 192 F.3d 1125, 1132 (8th Cir. 1999) (no
false imprisonment claim lies where officers had probable cause for arrest); United


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                          -2-
States v. Lester, 647 F.2d 869, 874 (8th Cir. 1981) (seizure of property incident to
lawful arrest does not violate Fourth Amendment).

       Finally, we conclude that the district court did not abuse its discretion in
denying Trevino’s motion for U-Visa certification. See Ordonez Orosco v.
Napolitano, 598 F.3d 222, 226 (5th Cir. 2010) (decision to decline issuance of U-Visa
certification was discretionary).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-